DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tyler Johnson on 12/30/2021.
Claim 1: A medical thread insertion instrument comprising:
a medical thread having an outer surface thereof on which barbs are formed; 
a needle part having a cavity therein so that the medical thread is able to be inserted, the needle part including a needle having a predetermined length (L1); 
a tube part having a cavity therein so that the needle is able to be inserted, the tube part configured to be inserted into an inner side of the skin and including a tube having a length (L2) shorter than the predetermined length (L1) of the needle; and
a connection part for maintaining an interval between the needle and the tube, 
wherein, the tube part into which the needle part and the medical thread are embedded inside the tube part is configured to be insertedconfigured to be inserted into the skin tissue, an end part of the needle is able to be protruded toward an outer side of the tube due to a difference in length between the tube and the needle, and
configured to be removed after the insertion into the skin tissue of the tube part into which the needle part and the medical thread are embedded inside the tube part 

Claim 2: The medical thread insertion instrument of claim 1, wherein a part of the medical thread on which the barbs are formed is configured to be exposed to the skin tissue toward an outer side of the end part of the protruding needle.

Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose a connection part for maintaining an interval between the needle and the tube and wherein the connection part is configured to be removed after the insertion into the skin tissue of the tube part into which the needle part and the medical thread are embedded inside the tube part (claim 1).
The prior art of record of Rustamova (US Pub No. 2016/0278770) in view of Gross (US Pub No. 2013/0238021) discloses everything in claim 1 (see Non-Final rejection mailed out on 7/20/2021) but fails to disclose a connection part for maintaining an interval between the needle and the tube and wherein the connection part is configured to be removed after the insertion into the skin tissue of the tube part into which the needle part and the medical thread are embedded inside the tube part (claim 1).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771